Citation Nr: 1449495	
Decision Date: 11/06/14    Archive Date: 11/12/14

DOCKET NO.  07-11 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a genitourinary disorder, claimed as a groin condition and cystitis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel


INTRODUCTION

The Veteran had a period of active duty for training (ACDUTRA) from March 1976 to September 1976, and he served on active duty from March 1977 to March 1979.

This matter comes before the Board of Veterans' Appeals (Board) from a February 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina. 

The Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing in October 2008.  A transcript is of record.

The Board reopened and remanded the Veteran's claim for further evidentiary development in February 2009, and subsequently denied his reopened service connection claim in July 2011.  The Veteran subsequently appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  While that case was pending at the Court, the Veteran's attorney and the VA Office of the General Counsel filed a joint motion to vacate the Board's decision and remand the Veteran's claim for readjudication.  In an April 2012 Order, the Court granted the motion, vacated the Board's July 2011 decision, and remanded this case to the Board for readjudication.

The claim was then denied by the Board in a November 2012 decision.  The Veteran subsequently appealed the decision to the Court.  In a May 2014 Memorandum Decision, the Court vacated the Board's November 2012 decision, and remanded this case to the Board for readjudication.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.




REMAND

The Veteran underwent a VA examination in January 2010.  The examiner diagnosed the Veteran with an enlarged left testicle/orchitis and opined that it was less likely than not caused by or a result of any treatment received in service.  However, the examiner did not address whether there was a relationship between the October 1978 in-service treatment for gonorrhea and the orchitis.  Therefore, the claim must be remanded in order to obtain an adequate medical opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (Once VA undertakes the effort to provide an examination, it must obtain a fully adequate one).

VA treatment records to January 2010 have been associated with the claims file.  Therefore, the RO should obtain all relevant VA treatment records dated from January 2010 to the present before the remaining issues are decided on the merits.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any relevant VA treatment records dated from January 2010 to the present.

2.  Thereafter, schedule the Veteran for a VA examination regarding a genitourinary disorder, claimed as a groin condition and cystitis.  The claims file should be made available to the examiner for review prior to the examination.   

Based on the examination and review of the record, the examiner is requested to provide an opinion as to whether it is at least as likely as not that any currently diagnosed genitourinary disorder, claimed as a groin condition and cystitis, is related to service, and particularly to the October 1978 in-service treatment for gonorrhea.  

A detailed rationale for any opinion expressed should be set forth.  

If the examiner cannot reach an opinion without resorting to speculation, the examination report must state why that is so.

3.  Readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted in full, the RO should issue the Veteran a supplemental statement of the case and provide him an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


